Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The amendments to the claims in conjunction with Applicant’s arguments that, “amended claim 1 recites a system that includes an NFC tag that stores a set of data in a first storage device. The first storage device that is not accessible by a reader device. See Application at Figures 7-9, paragraphs [0059], [0063]. Further, amended claim 1 recites a controller that detects electromagnetic energy from the reader device by transferring the set of data from the first storage device to a separate, second storage device that is accessible by the reader device. See id. at Figures 8-9, paragraphs [0063], [0067]. Amended claim 1 also recites transmitting the first set of data from the second storage device to the reader device. See id. at Figure 9,   [0069]. 
Accordingly, amended claim 1 recites a device specifically stores a set of data in a secure device to prevent unintended transmissions to reader devices, where the set of data must initially be transferred to a separate storage device in order to be accessible by a reader device. See   at %% [0063]-[0069]. The amended claims, therefore, are directed towards a particular method of storing and transferring data from a secure data storage device, and, importantly, do not certain methods of organized human activity that the courts have been deemed ineligible, such as ineligible commercial or legal interactions. Consequently, the amended claims are not directed to certain methods for organizing human activity. See MPEP § 2106.04(a)(2)(II)(B)[.]” (Remarks, page 10) have been found persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
5/27/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693